On June 7, 2000, this court made the following entry in this case:
“The court hereby, sua sponte, consolidates these two cases for disposition.
“The judgments of the court of appeals are affirmed to the extent they vacated the default judgments. The causes are remanded to the trial court with instructions to permit plaintiffs to serve the Attorney General in accordance with R.C. 2721.12 and Cicco v. Stockmaster (2000), 89 Ohio St.3d 95, 728 N.E.2d 1066.” See 89 Ohio St.3d 110, 728 N.E.2d 1078.
The court hereby, sua sponte, consolidates these two cases for disposition. The motion for reconsideration and clarification is granted.
The judgments of the court of appeals are affirmed to the extent they vacated the default judgments. The causes are remanded to the trial court with instructions to permit plaintiffs to rectify their failure to timely and properly serve the Attorney General by serving the Attorney General in accordance with R.C. 2721.12 and Cicco v. Stockmaster (2000), 89 Ohio St.3d 95, 728 N.E.2d 1066, and to permit defendants to file separate answers. The remainder of the judgments of the court of appeals will then be rendered moot.
Moyer, C.J., Douglas, Resnick, F.E. Sweeney, Pfeifer, Cook and Lundberg Stratton, JJ., concur.